VAUGHN, Judge.
We have considered defendant’s exceptions Nos. 2, 4 and 5, taken in connection with his examination of the proposed char*80acter witness. If exception No. 2 relates to a question propounded, that question is not set out as required by Rule 9(c) (1) of the Rules of Appellate Procedure. Exception No. 3 has been abandoned.
Exception No. 4 is without merit. Defendant asked the following question:
“Now, as a result of your daily meeting with . . . [defendant], do you know his general reputation and character in the community?”
The question was improper. A witness does not learn the “general reputation” of another “as a result of daily meetings with” that person. He learns it, if at all, from others. The witness, nevertheless, was allowed to testify that defendant had a very good work record at the plant.
Defendant’s exception No. 5 must also be overruled. Assuming that the question was proper, the record does not disclose what the defendant would have answered. We cannot, therefore, determine whether the exclusion of the answer was prejudicial. State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416.
Assignments of error Nos. 6, 7 and 8 are directed to the judge’s charge.
In assignment of error No. 6 defendant “contends and argues that the instructions of the trial judge were incomprehensible to the jury . ” Defendant argues that the instruction to which he excepts “attempts to say too much with too few words.” The problem defendant faces in this argument, however, is that he ignores the rest of the charge. The part to which he excepts is in one paragraph of the judge’s final mandate dealing with voluntary manslaughter. Almost two pages in the record were required to set out the judge’s earlier explanation of the law of voluntary manslaughter as it relates to the case being tried. In his final mandate, the judge is not required to repeat all that he has said earlier.
In assignment of error No. 7 defendant contends the judge failed to give “a specific instruction on the law of self-defense” in his final mandate. In this assignment of error defendant ignores that part of the final mandate beginning on page 43 of the record which is as follows:
“On the other hand, the killing would be justified on the grounds of self-defense and it would be your duty to return *81a verdict of not guilty, if under the circumstances as they existed at the time of the killing the State has failed to satisfy you beyond a reasonable doubt of the absence on the part of Crowder Dixon, Jr., of a reasonable belief that he was about to suffer death or serious bodily harm at the hands of Lee Curtis Gillespie or that Crowder Dixon used more force than reasonably appeared to him to be necessary or that Crowder Dixon was the aggressor.”
Earlier in the charge, the judge had explained the law of self-defense as it applied to the case being tried. Thereafter, in what were almost his last words to the jurors before they went to the jury room, the judge said:
“Ladies and gentlemen of the jury, the court again instructs you as J have heretofore, that if you find that the defendant acted in self-defense and you will recall my instructions about that, you will find the defendant not guilty of anything.”
After the jurors went to the jury room they returned and asked questions with respect to voluntary and involuntary manslaughter. The judge repeated his earlier instructions but did not refer to self-defense. Defendant’s 8th and final assignment of error is that the judge did not repeat instructions on self-defense. We overrule this assignment of error. No prejudicial error has been shown with respect to the way the judge answered the jury’s question.
We find no prejudicial error.
No error.
Chief Judge Brock and Judge Clark concur.